PD-1098-15

       IN THE COURT OF CRIMINAL APPEALS FOR THE STATE OF TEXAS
BENEDICT EMESOWUM                              )
Appellant                                      )
vs.                                            )       1st Court of Appeals No: 01-14-00116-CR
STATE OF TEXAS                                 )
Appellee                                       )


                         PETITION FOR DISCRETIONARY REVIEW
       Now comes appellant and respectfully petitions this Court for review of the lower court’s

decisions pertaining to:

       1.) The denial of his status as indigent and filed affidavits of such to obtain without

           prepayment of costs the hearing transcripts that amount to about $2000.00

       2.) The Denial of his constitutional rights prior to trial

       3.) The violation of his constitutional and legally protected right during trial and denial

           of a fair trial.

       4.) The violation of his rights post trial

       5.) All other matters of law and fact that affected appellant to be rightfully exonerated of

           the accusation.

                                          CONCLUSION

       Appellant prays that this Court grant his petition for review as respectfully requested.

                                                                             Sincerely,

                                                                             _______________
                                                                             Benedict Emesowum
                                                                             P.O. BOX 53911
                                                                             Houston, TX 77052

                  August 25, 2015